Citation Nr: 1529463	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to December 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a left knee disability.  This case was previously before the Board in May 2014, where the Board also denied service connection for a left knee disability.  

The Veteran appealed the May 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the issue on appeal for action consistent with the terms of the JMR.  Specifically, in the JMR the parties agreed that the Board erred in relying on an inadequate medical opinion and for failing to provide adequate reasons and bases concerning chronicity of disease and the Veteran's competence and credibility.  In the instant decision, the Board grants service connection for a left knee disability; therefore, there is no need to discuss the Board's remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).

The Veteran testified from Lebanon, Pennsylvania, at a May 2013 Board videoconference hearing before the undersigned Veterans Law Judge who was seated in Philadelphia, Pennsylvania.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.    



FINDINGS OF FACT

1.  The Veteran has a current left knee disability of DJD.

2.  The Veteran sustained a left knee injury in service.

3.  The Veteran has experienced "continuous" symptoms of a left knee disability since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a left knee disability of DJD have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision grants service connection for a left knee disability, which is a complete grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Left Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the left knee issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed left knee disability was caused by an in-service accident in which he was thrown from a tank and landed knees-first on a service rifle.  Initially, the Board finds that the Veteran is currently diagnosed with DJD of the left knee.  VA examiners at the November 2010 VA general medical examination and the March 2012 VA knee examination both diagnosed the Veteran with left-knee DJD.

Next, the Board finds that the Veteran sustained a left knee injury in service.  In its May 2014 decision, the Board found that the Veteran's service treatment records reflected that the Veteran's left knee was injured during service.  Nothing in the December 2014 Court Order granting the JMR and remanding the issue on appeal warrants a reversal of this favorable finding.  See 38 U.S.C.A. § 7261(a)(4).

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a left knee disability of DJD since separation from service.  An April 1977 service treatment record reflects that the Veteran had pain in the left knee, which caused difficulty walking.  A subsequent April 1977 service treatment record notes that the Veteran had continued pain and weakness in the left knee.  The record also indicated that the Veteran had previously been treated for such symptoms.  Another service treatment record from the same time period conveys that the Veteran's left knee was tender on extension with crepitation.  The Veteran was ordered not to engage in physical training for three days.

The October 1977 service separation examination reflects that the Veteran was not diagnosed with a left knee disability; however, in a medical history report completed on the same day as the separation examination, a VA examiner diagnosed internal derangement of the left knee.  Further, in the same report, the Veteran advanced having been placed in a left knee cast during service.

In the August 2010 claim, while the Veteran did not list a date on which the left knee disability began, it was noted that left knee treatment was received at Fort Hood during service.  At the November 2010 VA general medical examination, the Veteran advanced that the current left knee disability began in service after being thrown from a tank.  The Veteran conveyed that since the accident symptoms have included recurrent left knee pain, which has gradually worsened over the years since the accident.  The report from the March 2012 VA knee examination reflects that the Veteran advanced not seeking treatment for the left knee disability because he simply "got used to the pain."

The Board notes that the VA examiner at the March 2012 VA knee examination opined that the Veteran's in-service knee symptoms were acute and transitory, there was no indication of chronicity or continuity of treatment, and the Veteran's current symptoms were within the realm of age appropriate findings.  As discussed above, the parties to the December 2014 JMR agreed that the March 2012 VA knee examination was inadequate due to the examiner's failure to address two additional left knee diagnoses (other than DJD) from the November 2010 VA general medical examination, specifically, left knee strain and left knee patellar tendonitis (discussed below).  As such, the March 2012 VA knee examination was based upon an inaccurate factual basis, and for purposes of the instant decision, the Board assigns little probative value to the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

During the pendency of this appeal, VA received Social Security Administration (SSA) documentation concerning the Veteran.  A January 2012 SSA internal medicine examination report reflects that the Veteran advanced having knee pain since falling off of a tank during service.  Further, the Veteran conveyed that the knee symptoms had become progressively worse since service separation.

In a May 2012 statement, the Veteran advanced that, after being thrown from the tank, he was treated at Darnell Army Hospital in Fort Hood, Texas, and placed in a cast for two months.  While no such military hospital records were obtained by VA, as the instant decision grants service connection for a left knee disability, the Board need not consider whether an additional remand is warranted to again attempt to obtain these records.  The Board notes that the Veteran's statement is supported by the October 1977 medical history report in which the Veteran advanced having been placed in a left knee cast during service.      

The transcript from the May 2013 Board videoconference hearing reflects that the Veteran testified about the in-service injury.  Further, the Veteran testified that symptoms of a left knee disability began after the accident and have been worsening since service separation.  When questioned as to why the Veteran did not seek treatment for the left knee disability after service separation, the Veteran credibly testified that it was due to the fact he often did not have medical insurance.

The evidence of record, both lay and medical, reflects that the Veteran's left knee was injured in service and that the Veteran has consistently advanced having 

worsening symptoms of a left knee disability since service separation.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a left knee disability since service separation which was later diagnosed as DJD.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left knee in service and has experienced "continuous" symptoms of a left knee disability of DJD since separation from service in December 1977.  As such, the criteria for presumptive service connection for DJD of the left knee under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002). 

Finally, as noted above, the VA examiner at the November 2010 VA general medical examination diagnosed the Veteran with the left knee disabilities of recurrent left knee strain and left knee patellar tendinitis in addition to DJD of the left knee.  The Board notes that, where a Veteran is diagnosed with multiple left knee disabilities, and it is unclear from the record which symptoms are attributable to each distinct knee disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  Here, the Board is unable to differentiate the symptomatology of the left knee DJD from the symptomatology of the knee strain and patellar tendinitis.  As such, the Board has attributed all identified left knee disability symptomatology to the now service-connected DJD of the left knee, and 

the RO should consider all the Veteran's left knee symptomatology and impairments when assigning an initial disability rating.  For these reasons, the Board need not consider whether service-connection is also warranted for the left knee disabilities of recurrent left knee strain and left knee patellar tendinitis.

    
ORDER

Service connection for a left knee disability of DJD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


